Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 9,871,409 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is nor found nor suggested. 
In detail claim 1 recites A DC power supply, …a plurality of second inputs, each second input being configured to be coupled to a respective battery of a plurality of batteries; an output; a transformer including: a first winding configured to be coupled to the first input; a plurality of second windings,… wherein the controller is configured to: control, in a first mode of operation, the first winding to generate, based on power received from the AC power source, a first voltage across each second winding of the plurality of second windings to charge one or more batteries of the plurality of batteries, and a second voltage across the third winding; and control, in a second mode of operation, at least one second winding of the plurality of second windings to generate, based on power received from a respective battery of the plurality of batteries, a third voltage across the third winding… is not suggested nor described by the prior art or record. 
Claim 19 is A DC power supply similar to that of claim 1.
Claim 10 is a method of supplying DC power to a load similar to that of claim 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        February 2, 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836